Matter of Amelio v Hoffman (2017 NY Slip Op 03059)





Matter of Amelio v Hoffman


2017 NY Slip Op 03059


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Richter, Andrias, Kahn, Gesmer, JJ.


3614 96/17 -514

[*1]In re Alfonso Amelio, Petitioner,
vHon. Douglas E. Hoffman, et al., Respondents.


Alfonso Amelio, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Alissa S. Wright of counsel), for Hon. Douglas E. Hoffman, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
M-514 -	Motion for a preliminary	injunction denied.
ENTERED: APRIL 20, 2017
CLERK